Title: To Thomas Jefferson from “J. G. D.”, 13 June 1803
From: J. G. D.
To: Jefferson, Thomas


          
            Mr. President.
            June 13th 1803—
          
          I have no doubt, but Your curiosity will be considerably awaken’d at the reception of an epistle of so singular a nature as the following; especially from one who does not, nor cannot hope to enjoy the pleasure of Your acquaintance:—and, before I proceed any further, it may be necessary to observe, that this letter is of importance to none but myself; And if there should be any thing amiss, in the method I have adopted in the conveyance, or, in the familiarity of the stile, it is oweing intirely to my want of better information, which I am convinced, Your goodness will readily pardon.
          My intention in so doing, Mr President, is, to inform You, that I wish, by Your kind permission, to be favour’d with an opportunity of requesting of You, verbally, a particular favour,—and such an one as I could not presume to ask of any other gentleman in the United States:—and, I do assure You, Mr. President, that nothing less, than the most exalted opinion of Your generosity could have embolden’d me to trouble You in this way, or any other especily with out an introduction.
          Before I conclude, I would beg leave to inform You that I am a resident of Alexa, Virginia) and in my sircumstances considerably limited, but have, nothwithstanding, the honor of being known to, and respected by, some of Your best, tho probably, unknown friends in that place
          If the above should meet Your approbation, Your petitioner (who has the honor of standing at Your gate) will expect to recieve from You, a verbal message, through the medium of the bearer hereof informing him when, & where he may have the honor of making known to You, the request above alluded to.
          I am, Mr President, With very great, And unfeigned respect, Your most humble, And most obedient Servant,
          
            J. G. D—.
          
        